 


109 HR 6321 IH: To provide for the conveyance of certain public land near the City of Douglas, Arizona, for use as a shooting range.
U.S. House of Representatives
2006-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6321 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2006 
Mr. Kolbe introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the conveyance of certain public land near the City of Douglas, Arizona, for use as a shooting range. 
 
 
1.Conveyance of property to the City of Douglas, Arizona 
(a)FindingsThe Congress finds that— 
(1)the shooting range located on the parcels described in subsection (d) no longer meets National Guard standards; and 
(2)a facility is needed for persons training in the use of firearms, including local law enforcement and security personnel. 
(b)PurposesThe purposes of this Act are— 
(1)to provide for establishment of a shooting facility in the City of Douglas, Arizona, for local law enforcement and security personnel; and 
(2)to provide the public— 
(A)opportunities for education and recreation; and 
(B)a location for competitive events and marksmanship training. 
(c)ConveyanceAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall convey to the City of Douglas, Arizona, subject to valid existing rights, and without consideration, all right, title, and interest of the United States in and to the parcels of land described in subsection (d). 
(d)Land descriptionsThe parcels of land referred to in subsection (c) consist of approximately 490 acres of land near Douglas, Arizona, in sec. 10, T. 24 S., R. 28 E., G. & S.R.M, and are described as follows: 
(1)The E ½, the E ½ of the NW ¼, the NE ¼ of the SW ¼, the N ½ of the SE ¼ of the SW ¼, the SE ¼ of the SE ¼ of the SW ¼, and the E ½ of the SW ¼ of the SE ¼ of the SW ¼ of Sec. 10, Township 24S, Range 28E, consisting of approximately 475 acres, for use by the City of Douglas as a shooting range. 
(2)The SW ¼ of the SW ¼ of the SW ¼, and the S ½ of the NW ¼ of the SW ¼ of the SW ¼ of Sec. 10, Township 24S, Range 28E, consisting of approximately 15 acres, for use by the City of Douglas for water tanks. 
(3)The W ½ of the NW ¼, the NW ¼ of the SW ¼, the E ½ of the SW ¼ of the SW ¼, the N ½ of the NW ¼ of the SW ¼ of the SW ¼, and the W ½ of the SW ¼ of the SE ¼ of the SW ¼ of Sec. 10, Township 24S, Range 28E, consisting of approximately 150 acres, for use by the Arizona Army National Guard. 
(e)Use of land 
(1)In generalEach of the parcels of land conveyed under subsection (c)— 
(A)shall be used by the City of Douglas only as described in subsection (d); and 
(B)shall not be disposed of by the City. 
(2)ReversionIf the City of Douglas ceases, for more than one year, to use any of the parcels for the purposes described in subsection (d)— 
(A)title to the interest in the parcel conveyed under this section shall, at the option of the United States, revert to the United States; and 
(B)the City of Douglas shall be responsible for any reclamation and environmental clean-up and remediation actions that are necessary with respect to that interest at the time of such reversion.  
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
(g)Administrative costsThe Secretary shall require that the City of Douglas pay all survey costs and other administrative costs necessary for the preparation and completion of any patents of and transfer of title to property under this section. 
(h)Release from reservationThe parcel of land described in subsection (d)(1) is released from the reservation of such parcel by Executive Order No. 2138, dated February 15, 1915, for use of the National Guard of the State of Arizona.  
 
